Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 1 of 23




         EXHIBIT “A”
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 2 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 3 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 4 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 5 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 6 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 7 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 8 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 9 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 10 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 11 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 12 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 13 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 14 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 15 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 16 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 17 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 18 of 23




         EXHIBIT “B”
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 19 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 20 of 23
Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 21 of 23




         EXHIBIT “C”
           Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 22 of 23




 1   John T. Masterson, Bar #007447
     Derek R. Graffious, Bar #033486
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-7330
 4   Fax: (602) 200-7846
     jmasterson@jshfirm.com
 5   dgraffious@jshfirm.com
     minuteentries@jshfirm.com
 6
     Attorneys for Defendants City of Phoenix
 7   and James Byrd
 8
 9                          SUPERIOR COURT OF THE STATE OF ARIZONA

10                                       COUNTY OF MARICOPA

11   LAZARO CURIEL, an individual,                         NO. CV2019-090824

12                                            Plaintiff,   DEFENDANTS’ NOTICE OF FILING
                                                           NOTICE OF REMOVAL IN UNITED
13                     v.                                  STATES DISTRICT COURT

14   CITY OF PHOENIX, a municipal entity, and              (Assigned to the Honorable Tracey
     JAMES BYRD, in his official and individual            Westerhausen)
15   capacities,

16                                         Defendants.

17
18               Defendants, City of Phoenix and James Byrd, through undersigned counsel and pursuant
19   to 28 U.S.C. §1441, et seq., notify this Court that they filed a Notice of Removal of this action to
20   the United States District Court for the District of Arizona. A copy of the Notice of Removal
21   (exclusive of exhibits) is attached as Exhibit A.
22   ///
23   ///
24   ///
25   ///


     7624609.1
           Case 2:19-cv-03833-JAT-MHB Document 1-3 Filed 05/30/19 Page 23 of 23




 1                DATED this 30th day of May 2019.
 2                                         JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                         By /s/ Derek R. Graffious
                                             John T. Masterson
 5                                           Derek R. Graffious
                                             40 North Central Avenue, Suite 2700
 6                                           Phoenix, Arizona 85004
                                             Attorneys for Defendant City of Phoenix and
 7                                           James Byrd
 8
     ORIGINAL of the foregoing e-filed
 9   this 30th day of May 2019.
10   COPY of the foregoing mailed
     this 30th day of May 2019, to:
11
12   Marc J. Victor
     Jody L. Broaddus
13   Attorneys for Freedom
     3185 South Price Road
14   Chandler, AZ 85248
     March@AttorneyForFreedom.com
15   Jody@AttorneyForFreedom.com
     Attorneys for Plaintiff
16
17    /s/ Cindy Castro

18
19
20
21
22
23
24
25
26


     7624609.1                                  2
